SO ORDERED.

SIGNED this 8th day of November, 2019.




____________________________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF KANSAS
                                 TOPEKA DIVISION

IN RE:                                         )
                                               )
RILEY DRIVE ENTERTAINMENT                      )   Case No: 19-41328
XV, INC.                                       )   Chapter 11
                                               )
                              Debtor.          )

                 ORDER GRANTING APPLICATION FOR APPROVAL OF
                       PAYMENT OF PREPETITION PAYROLL

          THIS MATTER comes on for hearing this 6th day of November, 2019 on the Application

for Approval of Payment of Prepetition Payroll filed by Debtor (the “Payroll Application”) and,

upon review of the pleadings and consideration of the arguments of counsel,

          THE COURT FINDS as follows:

          1.    On October 29, 2019 Debtor initiated this bankruptcy case by filing its Voluntary

Petition under Chapter 11 of the United States Bankruptcy Code. Debtor remains in possession

of its property and in control of its affairs pursuant to 11 U.S.C. §§1107 and 1108.



6637120
                  Case 19-41328      Doc# 34       Filed 11/08/19    Page 1 of 4
         2.   Debtor’s business consists of the ownership and operation of a restaurant and

sports bar called Saints Pub + Patio in Lenexa, Kansas (the “Business”). The Business retains a

significant number of employees including bar managers, bartenders, kitchen staff, servers and

hosts.

         3.   Pursuant to the Statement of Operating Budget or, in the alternative, Motion for

Authorization to Pay Operating Expenses (the “Motion”), Debtor requested the Court to ratify

Debtor’s statutory authorization or otherwise authorize the use of the Revenues for costs

associated with the continued operation and maintenance of the Business in the ordinary course

(Doc. 16). Attached to the Motion is a budget reflecting the ongoing monthly expenses for

ongoing operation and maintenance of the Business (the “Budget”).

         4.   As a result of the timing of the bankruptcy filing, a portion of Debtor’s most

recent biweekly payroll as reflected in the Budget arose prepetition. That payroll period extends

from October 21 to November 3 (the “Payroll Period”), which period is payable on Friday,

November 8, 2019. As the payment of prepetition obligations is generally prohibited under

bankruptcy law, Debtor sought court approval for the payment of the prepetition portion

(inclusive of employee compensation and applicable taxes) of the Payroll Period together with

the payroll amounts accruing post-petition. The unpaid prepetition payroll amounts to an

approximate total of $18,000.00.

         5.    Debtor submits that payment of the employees is vital, indeed indispensable, to

the smooth operations of the Business and maintenance of the loyalty and confidence of

Debtor’s workforce. Any significant disruption in Debtor’s workforce can undermine, indeed

imperil, the prospects for a successful reorganization.       Bankruptcy courts recognize the

necessity of allowing payment of prepetition payroll and routinely grant such requests by




                Case 19-41328       Doc# 34     Filed 11/08/19    Page 2 of 4
debtors. See, e.g. In re: Gulf Air, Inc., 112 B.R. 152, 153 (Bkrtcy. W.D. La. 1989) (“The

Motion urges that, without immediate payment, many of the Debtor’s skilled employees will

abandon their employment, and that immediate payment is essential to reorganization efforts.

The Court agrees.”); In re: Quality Interiors, Inc., 127 B.R. 391, 396 (Bkrtcy. N.D. Ohio 1991)

(“This Court often permits the payment of prepetition wages so that the debtor-in-possession

may maintain an effective workforce. . . .”); In re: Coserv, L.L.C, 273 B.R. 487, 494 fn. 10

(Bkrtcy. N.D. Tex. 2002) (“wage claims typically are payable out of necessity as well as by

virtue of their priority.”) The United States Supreme Court recently had occasion to observe the

appropriateness of the exercise of authority by courts that “have approved “first day” wage

orders that allow payment of employees’ prepetition wages . . ..” Czyzewski v. Jevic Holding

Corp., 137 S.Ct. 973, 985, 197 L. Ed. 2d 398 (2017).

       6.      Good cause exists to grant the requested relief in order to maintain normal

business operations and deter any disruption of Debtor’s labor force.

       THEREFORE, IT IS HEREBY ORDERED that the Payroll Application is granted and

Debtor is authorized to pay the prepetition portion of its payroll inclusive of employee

compensation and applicable taxes.



                                               ###




                Case 19-41328        Doc# 34    Filed 11/08/19     Page 3 of 4
SUBMITTED BY:


Jonathan A. Margolies         MO #30770/KS. Fed #70693
MCDOWELL RICE SMITH & BUCHANAN
605 W. 47th Street, Suite 350
Kansas City, Missouri 64112
Telephone: (816) 753-5400
Facsimile: (816) 753-9996
Email: jmargolies@mcdowellrice.com
ATTORNEYS FOR DEBTOR




              Case 19-41328     Doc# 34    Filed 11/08/19   Page 4 of 4
